

	

		II

		109th CONGRESS

		2d Session

		S. 2486

		IN THE SENATE OF THE UNITED STATES

		

			March 30, 2006

			Mr. Lautenberg (for

			 himself, Mr. Obama,

			 Mr. Kerry, Mr.

			 Menendez, Mr. Durbin, and

			 Mr. Biden) introduced the following bill;

			 which was read twice and referred to the Committee on Homeland Security and Governmental

			 Affairs

		

		A BILL

		To ensure that adequate actions are taken to detect,

		  prevent, and minimize the consequences of chemical releases that result from

		  terrorist attacks and other criminal activity that may cause substantial harm

		  to public health and safety and the environment.

	

	

		1.Short titleThis Act may be cited as the

			 Chemical Security and Safety Act of

			 2006.

		2.FindingsCongress finds that—

			(1)the Federal

			 Bureau of Investigation, the Department of Justice, the Department of Homeland

			 Security, the Government Accountability Office, the Environmental Protection

			 Agency, the Congressional Research Service, and the Agency for Toxic Substances

			 and Disease Registry believe that the possibility of terrorist and criminal

			 attacks on chemical plants poses a serious threat to public health and safety

			 and the environment;

			(2)there are

			 significant opportunities to prevent harmful consequences of criminal attacks

			 on chemical plants by employing inherently safer technologies in the

			 manufacture and use of chemicals;

			(3)inherently safer

			 technologies may offer industry substantial savings by reducing the need for

			 site security, secondary containment, buffer zones, mitigation, evacuation

			 plans, regulatory compliance, and liability insurance; and

			(4)owners and

			 operators of chemical plants have a general duty to design, operate, and

			 maintain safe facilities to prevent criminal activity that may result in harm

			 to public health or safety or the environment.

			3.DefinitionsIn this Act:

			(1)AdministratorThe

			 term Administrator means the Administrator of the Environmental

			 Protection Agency.

			(2)Classified

			 informationThe term classified information has the

			 meaning given the term in section 1 of the Classified Information Procedures

			 Act (18 U.S.C. App.).

			(3)CommitteeThe

			 term Committee means a committee established under section

			 7(a).

			(4)Committee-eligible

			 employeeThe term committee-eligible employee means

			 an employee who—

				(A)is not an

			 independent contractor, subcontractor, or consultant;

				(B)is not employed

			 by an off-site company affiliated with the owner or operator of the relevant

			 stationary source; and

				(C)does not have

			 supervisory or managerial responsibilities at the relevant stationary

			 source.

				(5)Committee-eligible

			 stationary sourceThe term committee-eligible stationary

			 source means a stationary source that has 15 or more full-time

			 equivalent employees.

			(6)Criminal

			 releaseThe term criminal release means—

				(A)a release of a

			 substance of concern from a stationary source into the environment that is

			 caused, in whole or in part, by a criminal act, including an act of terrorism;

			 and

				(B)a release into

			 the environment of a substance of concern that has been removed from a

			 stationary source, in whole or in part, by a criminal act, including an act of

			 terrorism.

				(7)Design,

			 operation, and maintenance of safe facilitiesThe term

			 design, operation, and maintenance of safe facilities means, with

			 respect to the facilities at a stationary source, the practices of preventing

			 or reducing the possibility of releasing a substance of concern—

				(A)through use of

			 inherently safer technology, to the maximum extent practicable;

				(B)through secondary

			 containment, control, or mitigation equipment, to the maximum extent

			 practicable;

				(C)by—

					(i)making the

			 facilities impregnable to intruders, to the maximum extent practicable;

			 and

					(ii)improving site

			 security and employee training, to the maximum extent practicable;

					(D)through the use

			 of buffer zones between the stationary source and surrounding populations

			 (including buffer zones between the stationary source and residences, schools,

			 hospitals, senior centers, shopping centers and malls, sports and entertainment

			 arenas, public roads and transportation routes, and other population

			 centers);

				(E)through increased

			 coordination with State and local emergency officials, law enforcement

			 agencies, and first responders, to the maximum extent practicable; and

				(F)through outreach

			 to the surrounding community, to the maximum extent practicable.

				(8)Employee

				(A)In

			 generalExcept as provided in subparagraph (B), the term

			 employee means any individual employed by the owner or operator of

			 a stationary source that produces, processes, handles, or stores a substance of

			 concern.

				(B)TrainingFor

			 purposes of section 8, the term employee includes any employee of

			 a construction or maintenance contractor working at a stationary source that

			 produces, processes, handles, or stores a substance of concern.

				(9)Employee

			 representativeThe term employee representative

			 means a duly recognized collective bargaining representative at a stationary

			 source.

			(10)EmployerThe

			 term employer includes—

				(A)an employee of

			 any employer, agent, contractor, or subcontractor subject to the provisions of

			 this Act or engaged in the production, storage, security or transportation of a

			 harmful chemical; and

				(B)an employee,

			 agent, contractor, or subcontractor of the Department of Homeland Security or

			 any other Federal, State, or local government agency with responsibility for

			 enforcing any provision of this Act.

				(11)First

			 responderThe term first responder includes Federal,

			 State, and local emergency public safety, law enforcement, emergency response,

			 and emergency medical (including hospital emergency facilities) agencies and

			 authorities.

			(12)Outreach to

			 the surrounding communityThe term outreach to the

			 surrounding community includes education of residents near a stationary

			 source regarding—

				(A)emergency

			 procedures in the case of a terrorist attack;

				(B)evacuation

			 procedures, routes, and travel times; and

				(C)what actions to

			 take to minimize exposure to and physical harm caused by substances of

			 concern.

				(13)Owner or

			 operatorThe term owner or operator of a stationary

			 source means any person who owns, leases, controls, or supervises a

			 stationary source.

			(14)SecretaryThe

			 term Secretary means the Secretary of Homeland Security.

			(15)Stationary

			 sourceThe term stationary source has the meaning

			 given the term in section 112(r)(2) of the Clean Air Act (42 U.S.C. 7412(r)(2))

			 and includes any chemical facility designated by the Secretary under section

			 5(d) of this Act.

			(16)Substance of

			 concernThe term substance of concern means any

			 substance listed under section 112(r)(3) of the Clean Air Act (42 U.S.C.

			 7412(r)(3)) in a threshold quantity or any other substance designated by the

			 Secretary under section 5(d) of this Act in a threshold quantity.

			(17)Threshold

			 quantityThe term threshold quantity means, with

			 respect to a substance, the quantity established for the substance—

				(A)under section

			 112(r)(5) of the Clean Air Act (42 U.S.C. 7412(r)(5)); or

				(B)by the Secretary

			 under section 5(d) of this Act.

				(18)Use of

			 inherently safer technology

				(A)In

			 generalThe term use of inherently safer technology

			 means use of a technology, product, raw material, or practice that, as compared

			 to the technology, products, raw materials, or practices currently in

			 use—

					(i)significantly

			 reduces or eliminates the possibility of the release of a substance of concern;

			 and

					(ii)significantly

			 reduces or eliminates the hazards to public health and safety and the

			 environment associated with the release or potential release of a substance

			 described in clause (i).

					(B)InclusionsThe

			 term use of inherently safer technology includes chemical

			 substitution, process redesign, product reformulation, and procedural and

			 technological modification so as to—

					(i)use

			 less hazardous or benign substances;

					(ii)use a smaller

			 quantity of a substance of concern;

					(iii)moderate

			 pressures or temperatures;

					(iv)reduce the

			 likelihood and potential consequences of human error;

					(v)improve inventory

			 control and chemical use efficiency; and

					(vi)reduce or

			 eliminate storage, transportation, handling, disposal, and discharge of

			 substances of concern.

					4.Prevention of

			 criminal releases

			(a)General

			 dutyEach owner and each operator of a stationary source that

			 produces, processes, handles, or stores any substance of concern has a general

			 duty, in the same manner and to the same extent as the duty imposed under

			 section 112(r) of the Clean Air Act (42 U.S.C. 7412(r)), to—

				(1)identify hazards

			 that may result from a criminal release using appropriate hazard assessment

			 techniques;

				(2)ensure the

			 design, operation, and maintenance of safe facilities by taking such actions as

			 are necessary to prevent criminal releases; and

				(3)eliminate or

			 significantly reduce the consequences of any criminal release that does

			 occur.

				(b)Worker

			 participationIn carrying out its general duty to identify

			 hazards under subsection (a), the owner or operator of a stationary source

			 shall involve the employees of the stationary source in each aspect of ensuring

			 the design, operation, and maintenance of safe facilities.

			5.Designation and

			 regulation of high priority categories by the Secretary

			(a)In

			 generalNot later than 6 months after the date of enactment of

			 this Act, the Secretary, in consultation with the Administrator and State and

			 local government agencies responsible for planning for and responding to

			 criminal releases and providing emergency health care, shall promulgate

			 regulations to designate certain stationary sources and substances of concern

			 as high priority categories, based on the severity of the threat posed by a

			 criminal release from the stationary sources.

			(b)Factors To be

			 considered

				(1)In

			 generalIn designating high priority categories under subsection

			 (a), the Secretary, in consultation with the Administrator, shall

			 consider—

					(A)the severity of

			 the harm that could be caused by a criminal release;

					(B)the proximity to

			 population centers;

					(C)the threats to

			 national security;

					(D)the threats to

			 critical infrastructure;

					(E)threshold

			 quantities of substances of concern that pose a serious threat; and

					(F)such other safety

			 or security factors as the Secretary, in consultation with the Administrator,

			 determines to be appropriate.

					(2)Individual

			 considerationIn designating high priority categories under

			 subsection (a), the Secretary shall consider each stationary source

			 individually and shall not summarily exclude any type of stationary source that

			 would otherwise be considered a high priority under paragraph (1).

				(3)Initial

			 designationIn designating high priority categories for the first

			 time under subsection (a), the Secretary shall ensure that not fewer than 3,000

			 stationary sources are within a high priority category.

				(c)Requirements

			 for high priority categories

				(1)In

			 generalNot later than 1 year after the date of enactment of this

			 Act, the Secretary, in consultation with the Administrator, the United States

			 Chemical Safety and Hazard Investigation Board, and the State and local

			 government agencies described in subsection (a), shall promulgate regulations

			 to require each owner or operator of a stationary source that is within a high

			 priority category designated under subsection (a), in consultation with local

			 law enforcement, first responders, employees, and employee representatives, to

			 take adequate actions (including the design, operation, and maintenance of safe

			 facilities) to detect, prevent, and eliminate or significantly reduce the

			 consequences of terrorist attacks and other criminal releases that may cause

			 harm to public health or safety.

				(2)Source

			 reportsNot later than 6 months after the date on which

			 regulations are promulgated under paragraph (1), each owner or operator of a

			 stationary source that is within a high priority category designated under

			 subsection (a) shall submit a report to the Secretary that includes—

					(A)an assessment of

			 the vulnerability of the stationary source to a terrorist attack or other

			 criminal release;

					(B)an assessment of

			 the hazards that may result from a criminal release of a substance of concern

			 using appropriate hazard assessment techniques;

					(C)a prevention,

			 preparedness, and response plan that incorporates the results of the

			 vulnerability and hazard assessments under subparagraphs (A) and (B),

			 respectively;

					(D)a statement as to

			 how the prevention, preparedness, and response plan meets the requirements of

			 the regulations established under paragraph (1);

					(E)a statement as to

			 how the prevention, preparedness, and response plan meets the general duty

			 requirements under section 4(a);

					(F)a discussion of

			 the consideration of the elements of design, operation, and maintenance of safe

			 facilities, including the practicability of implementing each element;

					(G)a statement

			 describing how and when employees and employee representatives (if any) were

			 consulted in considering the design, operation, and maintenance of safe

			 facilities and in preparing the report under this paragraph.

					(d)Addition of

			 substances of concern or stationary sourcesFor the purpose of

			 designating high priority categories under subsection (a) or any subsequent

			 revision of the regulations promulgated under subsection (c)(1), the Secretary,

			 in consultation with the Administrator, may designate—

				(1)any additional

			 substance that, in a specified threshold quantity, poses a serious threat as a

			 substance of concern; or

				(2)any chemical

			 facility as a stationary source.

				(e)Review and

			 revision of regulationsNot later than 5 years after the dates of

			 promulgation of regulations under each of subsections (a) and (c)(1), and not

			 less often than every 5 years thereafter, the Secretary, in consultation with

			 the Administrator, shall review the regulations and make any necessary

			 revisions.

			6.Review and

			 certification of reports

			(a)In

			 generalThe Secretary, in consultation with the Administrator,

			 shall review each report submitted under section 5(c)(2) to determine whether

			 the stationary source covered by the report is in compliance with regulations

			 promulgated under section 5(c)(1).

			(b)Certification

			 of compliance

				(1)In

			 generalThe Secretary shall certify each determination under

			 subsection (a) in writing.

				(2)InclusionsA

			 certification under paragraph (1) indicating the stationary source is in

			 compliance with the regulations under section 5(c)(1) shall include a checklist

			 indicating the consideration by such stationary source of the use of each

			 element of design, operation, and maintenance of safe facilities.

				(c)Deadline for

			 completion

				(1)Highest

			 priority stationary sourcesNot later than 6 months after the

			 date on which reports are required to be submitted under section 5(c)(2), the

			 Secretary shall complete the review and certification of the 600 highest

			 priority stationary sources designated under section 5(a).

				(2)Other high

			 priority stationary sourcesNot later than 2 years after the date

			 on which reports are required to be submitted under section 5(c)(2), the

			 Secretary shall complete the review and certification of all reports submitted

			 under that section.

				(d)Compliance

			 assistance

				(1)DefinitionIn

			 this subsection, the term determination means a determination by

			 the Secretary that, with respect to a report submitted under section

			 5(c)(2)—

					(A)the report does

			 not comply with regulations promulgated under section 5(c)(1);

					(B)a threat exists

			 that is beyond the scope of the plan submitted with the report; or

					(C)the

			 implementation of the plan submitted with the report is insufficient.

					(2)Determination

			 by SecretaryIf the Secretary, after consultation with the

			 Administrator, makes a determination, the Secretary shall—

					(A)notify the

			 stationary source of the determination; and

					(B)in coordination

			 with the Administrator and the United States Chemical Safety and Hazard

			 Investigation Board, provide advice and technical assistance to bring the

			 stationary source into compliance.

					(e)RecertificationNot

			 later than 3 years after the date of submission of a report under section

			 5(c)(2), and not less often than every 2 years thereafter, the owner or

			 operator of the stationary source covered by the report, shall—

				(1)review the

			 adequacy of the report;

				(2)certify to the

			 Secretary that the stationary source has completed the review; and

				(3)as appropriate,

			 submit to the Secretary any changes to the assessments or plan in the

			 report.

				7.Safety and

			 security committees

			(a)In

			 generalNot later than 6 months after the date of promulgation of

			 regulations under section 5(a), the owner or operator of a committee-eligible

			 stationary source shall establish a safety and security committee for that

			 stationary source.

			(b)Committee

			 composition

				(1)In

			 generalA Committee shall be composed of committee-eligible

			 employees and managerial employees.

				(2)Membership

					(A)Number of

			 members

						(i)In

			 generalThe Secretary, in consultation with the Administrator,

			 shall promulgate regulations establishing the number of members of a Committee

			 that are required.

						(ii)ContentsThe

			 regulations promulgated under clause (i) shall—

							(I)establish a

			 number of members of a Committee that is directly proportional to the number of

			 employees at a committee-eligible stationary source; and

							(II)permit the

			 number of members of a Committee to be increased above that established by

			 regulation by mutual agreement between committee-eligible employees and

			 managerial employees.

							(B)RatioThe

			 number of committee-eligible employees serving as members of a Committee shall

			 be equal to or greater than the number of managerial employees serving as

			 members.

					(C)AlternatesAn

			 alternate member of a Committee may be designated if a member of a Committee is

			 temporarily unavailable.

					(D)Place of

			 employmentAll members of a Committee shall be employed at the

			 committee-eligible stationary source for which the Committee was

			 established.

					(3)Selection of

			 Committee-eligible employee members

					(A)In

			 generalAt a committee-eligible stationary source that has an

			 employee representative, the employee representative shall select the

			 committee-eligible employee members of the Committee.

					(B)No employee

			 representatives

						(i)In

			 generalAt a committee-eligible stationary source that does not

			 have an employee representative, the owner or operator of the

			 committee-eligible stationary source shall actively solicit volunteers from

			 among committee-eligible employees who may potentially be exposed to a

			 substance of concern.

						(ii)Insufficient

			 volunteersIf there is not a sufficient number of volunteers

			 under clause (i), the owner or operator of the committee-eligible stationary

			 source shall select additional committee-eligible employees to serve as members

			 of the Committee.

						(4)Co-chairpersonsA

			 member of a Committee who is a committee-eligible employee and a member of a

			 Committee who is a managerial employee shall serve as co-chairpersons of the

			 Committee.

				(c)Lists of

			 membersThe owner or operator of a committee-eligible stationary

			 source shall prominently post at the stationary source a current list of all

			 members of the Committee of the stationary source that includes the name and

			 work location of each member and whether each member is a committee-eligible

			 employee or a managerial employee.

			(d)Meetings;

			 quorums; action

				(1)MeetingsA

			 Committee shall meet not less frequently than once per month at a time, date,

			 and location agreed to by the Committee.

				(2)QuorumA

			 majority of members of a Committee shall constitute a quorum for the

			 transaction of Committee business.

				(3)ActionAny

			 action by a Committee shall require an affirmative vote of a majority of the

			 members present.

				(e)AuthorityA

			 Committee shall—

				(1)identify,

			 discuss, and make recommendations to the owner or operator of the

			 committee-eligible stationary source concerning potential hazards and risks

			 relevant to security, safety, and health and potential responses to those

			 hazards and risks;

				(2)survey the

			 facility of the committee-eligible stationary source for potential security,

			 safety, and health vulnerabilities;

				(3)establish a

			 schedule to conduct, not less frequently than once per month, a survey

			 described in paragraph (2) of all or part of the committee-eligible stationary

			 source;

				(4)as soon as is

			 practicable, assist in the investigation of an accident, criminal release,

			 fire, explosion, or an incident in which there was a significant risk of an

			 accident, criminal release, fire, or explosion; and

				(5)participate in

			 the development, review, or revision of any vulnerability assessment, hazard

			 assessment, or prevention, preparedness, and response plan.

				(f)Recommendations

				(1)In

			 writingAny recommendations made by a Committee shall be made in

			 writing.

				(2)ReviewAt

			 each meeting, a Committee shall review the status of any recommendation made by

			 the Committee that the Committee has not determined to be resolved.

				(3)Nonunanimous

			 recommendationsIf a recommendation of a Committee is not

			 unanimous, the owner or operator of the committee-eligible stationary source

			 shall document the differing views of the members of the Committee and maintain

			 records regarding any such recommendation.

				(g)Existing

			 committees

				(1)In

			 generalA safety and health, environmental, or similar committee

			 established at a committee-eligible stationary source before the date specified

			 in subsection (a) that meets the requirements of this section may be designated

			 as the Committee for the committee-eligible stationary source under a written

			 agreement between the owner or operator of the committee-eligible stationary

			 source and the employee representative of the committee-eligible stationary

			 source.

				(2)No employee

			 representativeIf there is no employee representative at a

			 committee-eligible stationary source, the owner or operator of a stationary

			 source may designate a safety and health, environmental or similar committee

			 described in paragraph (1) as the Committee for the committee-eligible

			 stationary source.

				8.Employee

			 training

			(a)In

			 generalThe owner or operator of a stationary source shall

			 annually provide each employee with 4 hours of training—

				(1)regarding the

			 requirements of this Act, as applicable to the stationary source;

				(2)identifying and

			 discussing substances of concern that pose a risk to the community and first

			 responders;

				(3)discussing the

			 prevention, preparedness, and response plan for the stationary source,

			 including off-site consequence impacts;

				(4)identifying

			 opportunities to reduce or eliminate the vulnerability of a stationary source

			 to a criminal release of a substance of concern through the use of the elements

			 of design, operation, and maintenance of safe facilities; and

				(5)discussing

			 appropriate emergency response procedures.

				(b)NonduplicationTraining

			 provided under this section shall be in addition to any training required to be

			 provided by the owner or operator of a stationary source under any other

			 Federal or State law.

			(c)DocumentationThe

			 owner or operator of a stationary source that is within a high priority

			 category designated under section 5(a) shall—

				(1)submit an annual

			 written certification to the Secretary stating that the owner or operator has

			 met the requirements for employee training under this section; and

				(2)maintain a list

			 of all employees who have received training under this section.

				9.Inspections,

			 monitoring, entry, and recordkeeping

			(a)In

			 generalFor purposes of determining whether any owner or operator

			 of a stationary source is in compliance with this Act or is properly carrying

			 out any provision of this Act, the Secretary and the Administrator (or a

			 designee of the Secretary or the Administrator) may take any action that the

			 Administrator is authorized to take under paragraphs (7) and (9) of section

			 112(r) and section 114 of the Clean Air Act (42 U.S.C. 7412(r) and

			 7414).

			(b)Program

				(1)In

			 generalThe Secretary and the Administrator shall establish a

			 program to conduct regular inspections of stationary sources, and shall

			 prioritize inspection of stationary sources that are within a high priority

			 category designated under section 5(a).

				(2)Types of

			 inspectionThe program established under paragraph (1)

			 shall—

					(A)include

			 inspections without notice and inspections with notice; and

					(B)require that not

			 fewer than 25 percent of inspections under the program shall be without

			 notice.

					(c)Receipt of

			 notice

				(1)In

			 generalWhen providing notice to the owner or operator of a

			 stationary source of an inspection or investigation under this Act, the

			 Secretary or the Administrator (or a designee of the Secretary or the

			 Administrator) shall instruct the owner or operator of the stationary source

			 to, immediately upon receipt of the notification—

					(A)post a notice, or

			 a copy of any notice provided by the Secretary or the Administrator (or a

			 designee of the Secretary or the Administrator), indicating that there will be

			 an inspection or investigation, which shall be conspicuously displayed in the

			 area of the stationary source subject to the inspection or investigation;

			 and

					(B)provide a copy of

			 the notice posted under subparagraph (A) to an employee representative at the

			 stationary source, if any.

					(2)Explanations

					(A)In

			 generalIf the Secretary or the Administrator (or a designee of

			 the Secretary or the Administrator) provides a written explanation of the

			 purpose, scope, procedures, progress, or outcome of an inspection or

			 investigation under this Act to the owner or operator of a stationary source,

			 any employee of that stationary source shall be entitled to view a copy of the

			 written explanation.

					(B)InstructionsThe

			 Secretary or the Administrator (or a designee of the Secretary or the

			 Administrator) shall instruct the owner or operator of a stationary source

			 receiving a written explanation described in subparagraph (A) to, not later

			 than 24 hours after receiving the written explanation—

						(i)conspicuously

			 display the written explanation in the area subject to the inspection or

			 investigation; and

						(ii)provide a copy

			 of the written explanation to an employee representative at the stationary

			 source, if any.

						(d)Procedures

				(1)Participation

			 by employees

					(A)In

			 generalAn official conducting an inspection or investigation of

			 a stationary source under this Act shall instruct the owner or operator of the

			 stationary source to afford the opportunity to participate in the inspection or

			 investigation, and to accompany the official during the inspection or

			 investigation to—

						(i)an

			 employee who works in, or is familiar with, the portion of the facility being

			 inspected or investigated; and

						(ii)an

			 employee representative of the employees of the stationary source, if

			 applicable.

						(B)Additional

			 employees

						(i)In

			 generalExcept as provided in clause (ii), an official described

			 in subparagraph (A) may, if the official determines that doing so will aid in

			 the inspection or investigation by the official, permit any additional employee

			 representative of the employees of the stationary source or any additional

			 employee to accompany the official, including permitting a different employee,

			 employee representative, or representative of the owner or operator of the

			 stationary source to accompany the official during different phases of the

			 inspection or investigation.

						(ii)ExceptionClause

			 (i) shall not apply to portions of an inspection or investigation in which an

			 official described in subparagraph (A) is exclusively examining written

			 records.

						(C)MeetingsIf

			 the official described in subparagraph (A) conducts a meeting with the

			 management of a stationary source to explain the purpose, scope, procedures,

			 progress, or outcome of an inspection or investigation under this Act, the

			 official shall instruct the owner or operator of the stationary source to

			 invite to the meeting any employee and employee representative that

			 participated in the inspection or investigation. If the official determines it

			 is necessary, the official shall arrange and conduct a separate meeting with

			 any employee and employee representative that participated in the inspection or

			 investigation.

					(2)Exclusion of

			 individualsAn official conducting an inspection or investigation

			 of a stationary source under this Act may prohibit any individual whose conduct

			 interferes with a fair and orderly inspection or investigation from

			 accompanying the official on the inspection or investigation.

				(3)InterviewsAn

			 official conducting an inspection or investigation of a stationary source under

			 this Act may—

					(A)interview any

			 person at the stationary source that the official determines is necessary to

			 effectuate the purposes of this Act; and

					(B)conduct any

			 interview under subparagraph (A) outside the presence of the owner or operator,

			 manager, or other personnel of the stationary source, if determined to be

			 appropriate by the official.

					(4)Classified

			 informationIn the case of a stationary source that contains

			 classified information, only persons who are authorized to have access to such

			 information may accompany an official conducting an inspection or investigation

			 of a stationary source under this Act in areas of the stationary source in

			 which such information is located.

				(e)RecordkeepingThe

			 owner or operator of a stationary source that is required to submit a report

			 under section 5(c)(2) shall maintain on the premises of the stationary source a

			 current copy of the report for the stationary source and any such report

			 previously submitted.

			10.Enforcement

			(a)Compliance

			 orders

				(1)Issuance

					(A)In

			 generalIf, after the date that is 30 days after the date

			 described in subparagraph (B), a stationary source is not in compliance with

			 this Act, the Secretary, in consultation with the Administrator, may issue an

			 order directing compliance by the owner or operator of the stationary

			 source.

					(B)DateThe

			 date described in this subparagraph is—

						(i)the date on which

			 the Secretary provides notice to a stationary source that the stationary source

			 is not in compliance with this Act; or

						(ii)if the failure

			 to comply with this Act relates to a report submitted under section 5(c)(2),

			 the later of the date on which the Secretary first provides assistance, or a

			 stationary source receives notice, under section 6(d)(2).

						(2)Notice and

			 opportunity for hearingAn order under paragraph (1) may be

			 issued only after notice and opportunity for a hearing.

				(b)Penalties

				(1)Civil

			 penaltiesAny owner or operator of a stationary source that is

			 within a high priority category designated under section 5(a) that violates, or

			 fails to comply with, any order under subsection (a) may, in an action brought

			 in a United States district court, be subject to a civil penalty of not more

			 than $50,000 for each day in which the violation occurs or the failure to

			 comply continues.

				(2)Criminal

			 penaltiesAny owner or operator of a stationary source that is

			 within a high priority category designated under section 5(a) that knowingly

			 violates, or fails to comply with, any order under subsection (a) shall—

					(A)in the case of a

			 first violation or failure to comply, be fined not less than $5,000 nor more

			 than $50,000 per day of violation or failure to comply, imprisoned for not more

			 than 2 years, or both; and

					(B)in the case of a

			 subsequent violation or failure to comply, be fined not less than $10,000 nor

			 more than $50,000 per day of violation or failure to comply, imprisoned for not

			 more than 4 years, or both.

					(3)Administrative

			 penalties

					(A)Penalty

			 ordersThe Secretary, in consultation with the Administrator, may

			 impose an administrative penalty order of not more than $50,000 per day, and

			 not more than a maximum of $2,000,000 per year, for failure to comply with an

			 order or directive issued by the Secretary under subsection (a).

					(B)Notice and

			 hearingBefore issuing an order described in subparagraph (A),

			 the Secretary shall provide to the person against which the penalty is to be

			 assessed—

						(i)written notice of

			 the proposed order; and

						(ii)the opportunity

			 to request, not later than 30 days after the date on which the notice is

			 received by the person, a hearing on the proposed order.

						(c)Abatement

			 actions

				(1)In

			 generalIf the Secretary, in consultation with local law

			 enforcement officials, determines that the threat of a terrorist attack exists

			 that warrants additional measures to prevent or reduce the possibility of

			 releasing a substance of concern at 1 or more stationary sources, the Secretary

			 shall notify each such stationary source of the elevated threat.

				(2)Insufficient

			 responseIf the Secretary determines that a stationary source has

			 not taken appropriate action in response to a notification under paragraph (1),

			 the Secretary shall notify the stationary source, the Administrator, and the

			 Attorney General that actions taken by the stationary source in response to the

			 notification are insufficient.

				(3)Relief

					(A)In

			 generalIf the Secretary makes a notification under paragraph

			 (2), the Secretary or the Attorney General may secure such relief as is

			 necessary to abate a threat described in paragraph (1), including an order

			 directing the stationary source to cease operation and such other orders as are

			 necessary to protect public health or welfare.

					(B)JurisdictionThe

			 United States district court for the district in which a threat described in

			 paragraph (1) occurs shall have jurisdiction to grant such relief as the

			 Secretary or Attorney General requests under subparagraph (A).

					11.Protection of

			 information

			(a)Disclosure

			 exemptionExcept with respect to certifications under section

			 6(b), orders issued under section 10(a), and best practices established under

			 section 13(4), all documents provided to the Secretary under this Act, and all

			 information that describes a specific vulnerability at a specific stationary

			 source derived from those documents, shall be exempt from disclosure under

			 section 552 of title 5, United States Code.

			(b)State and local

			 government agenciesNotwithstanding any other provision of

			 Federal, State, or local law, no State or local government agency shall be

			 required to disclose any documents provided by a stationary source under this

			 Act, or any information that describes a specific vulnerability at a specific

			 stationary source derived from those documents, except with respect to

			 certifications under section 6(b), orders issued under section 10(a), and best

			 practices established under section 13(4).

			(c)Development of

			 protocols

				(1)In

			 generalThe Secretary, in consultation with the Administrator,

			 shall develop such protocols as are necessary to protect the documents

			 described in subsection (a), including the reports submitted under section

			 5(c)(2) and the information contained in those reports, from unauthorized

			 disclosure.

				(2)DeadlineAs

			 soon as is practicable, but not later than 1 year after the date of enactment

			 of this Act, the Secretary shall complete the development of protocols under

			 paragraph (1) and shall ensure that the protocols are in effect before the date

			 on which the Administrator receives any report under this Act.

				(d)Other

			 obligations unaffectedNothing in this section affects—

				(1)the handling,

			 treatment, or disclosure of information obtained from a stationary source under

			 any other law;

				(2)any obligation of

			 the owner or operator of a stationary source to submit or make available

			 information to a Federal, State, or local government agency under, or otherwise

			 to comply with, any other law; or

				(3)the public

			 disclosure of information derived from documents or information described in

			 subsection (a), so long as the information disclosed—

					(A)would not divulge

			 methods or processes entitled to protection as trade secrets in accordance with

			 the purposes of section 1905 of title 18, United States Code;

					(B)does not identify

			 any particular stationary source; and

					(C)is not reasonably

			 likely to increase the probability or consequences of a criminal

			 release.

					12.Emergency

			 preparedness

			(a)In

			 generalNot later than 1 year after the date of enactment of this

			 Act, the Secretary and the Administrator, in consultation with other Federal

			 agencies and State and local government officials (including local law

			 enforcement and first responders), shall promulgate regulations requiring

			 stationary sources within high priority categories to participate in emergency

			 preparedness exercises, including table top exercises, training,

			 drills (including evacuation drills), and other activities determined to be

			 appropriate by the Secretary and Administrator.

			(b)ConsiderationsThe

			 Secretary and Administrator shall structure the emergency preparedness

			 exercises under subsection (a), including the contents and frequency of the

			 exercises, based on the threat posed to the public by a criminal release at a

			 stationary source.

			13.Assistance to

			 stationary sourcesThe

			 Secretary, in consultation with the Administrator, shall establish an

			 information clearinghouse to assist stationary sources in complying with this

			 Act that includes scalable best practices for—

			(1)using

			 methodologies for the assessment of vulnerabilities, threats, and inherently

			 safer technology;

			(2)developing

			 prevention preparedness and response plans;

			(3)coordinating with

			 local law enforcement, first responders, and duly recognized collective

			 bargaining representatives at stationary sources, or, in the absence of such a

			 representative, other appropriate personnel;

			(4)implementing

			 inherently safer technologies, including descriptions of—

				(A)combinations of

			 covered sources and substances of concern for which the inherently safer

			 technologies could be appropriate;

				(B)the scope of

			 current use and availability of the technologies;

				(C)the costs and

			 cost savings resulting from inherently safer technologies;

				(D)technological

			 transfer and business practices that enable or encourage inherently safer

			 technologies; and

				(E)such other

			 information as the Secretary determines to be appropriate.

				14.Protection of

			 whistleblowers

			(a)Discrimination

			 against employeeNo employer may discharge any employee or

			 otherwise discriminate against any employee with respect to compensation,

			 terms, conditions, or privileges of employment because the employee (or any

			 person acting pursuant to a request of the employee)—

				(1)notified the

			 employer, the Department of Homeland Security, or any other appropriate agency

			 of Federal, State, or local government of an alleged violation of this Act or

			 of a threat to the health or safety of the public relating to chemical security

			 or the improper release of any harmful chemical;

				(2)refused to engage

			 in any practice made unlawful by this Act, if the employee has identified the

			 alleged illegality to the employer;

				(3)testified before

			 Congress or at any Federal or State proceeding regarding any provision of this

			 Act or of a threat to the health or safety of the public relating to chemical

			 security or the improper release of any harmful chemical;

				(4)commenced, caused

			 to be commenced, or intends to commence or cause to be commenced a proceeding

			 under this Act, or a proceeding for the administration or enforcement of any

			 requirement imposed under this Act;

				(5)testified or

			 intends to testify in any proceeding described in paragraph (4); or

				(6)assisted or

			 participated or intends to assist or participate in any manner in a proceeding

			 described in paragraph (4) or in any other action to carry out the purposes of

			 this Act.

				(b)Complaint,

			 filing, and notification

				(1)In

			 generalExcept as provided in subsection (g), any employee who

			 believes that such employee has been discharged or otherwise discriminated

			 against by any person in violation of subsection (a) may, not later than 180

			 days after the date on which the violation occurred, file (or have any person

			 file on behalf of such employee) a complaint with the Secretary of Labor

			 alleging such discharge or discrimination. Upon receipt of such a complaint,

			 the Secretary of Labor shall notify the Secretary and the person named in the

			 complaint of the filing of the complaint.

				(2)Investigation

					(A)In

			 generalUpon receipt of a complaint under paragraph (1), the

			 Secretary of Labor shall conduct an investigation of the violation alleged in

			 the complaint.

					(B)CompletionNot

			 later than 30 days after the date on which the Secretary of Labor receives a

			 complaint under paragraph (1), the Secretary of Labor shall—

						(i)complete the

			 investigation under subparagraph (A); and

						(ii)notify the

			 complainant (and any person acting on behalf of the complainant) and the person

			 alleged to have committed the violation, in writing, of the results of the

			 investigation.

						(C)Order

						(i)In

			 generalExcept as provided in clause (ii), not later than 90 days

			 after the date on which the Secretary of Labor receives a complaint under

			 paragraph (1), the Secretary of Labor shall issue an order that provides the

			 relief prescribed by paragraph (3) or denies the complaint.

						(ii)ExceptionClause

			 (i) shall not apply to a proceeding on a complaint described in clause (i) that

			 is terminated by the Secretary of Labor on the basis of a settlement entered

			 into by the Secretary of Labor and the person alleged to have committed the

			 violation of this section. The Secretary of Labor may not enter into a

			 settlement terminating a proceeding on a complaint without the participation

			 and consent of the complainant.

						(iii)ProcedureAn

			 order of the Secretary of Labor under this subparagraph shall be made on the

			 record after notice and opportunity for public hearing. Upon the conclusion of

			 the hearing and the issuance of a recommended decision that the complaint has

			 merit, the Secretary of Labor shall issue a preliminary order providing the

			 relief prescribed in paragraph (3), but may not order compensatory damages,

			 pending a final order.

						(3)Relief

					(A)In

			 generalIf the Secretary of Labor determines that a violation of

			 subsection (a) alleged in a complaint under paragraph (1) of this subsection

			 has occurred, the Secretary of Labor shall order the person who committed the

			 violation to—

						(i)take affirmative

			 action to abate the violation; and

						(ii)reinstate the

			 complainant to the former position of such complainant, together with the

			 compensation (including back pay), terms, conditions, and privileges of the

			 employment of such complainant.

						(B)Compensatory

			 damagesIf the Secretary of Labor determines that a violation of

			 subsection (a) alleged in a complaint under paragraph (1) of this subsection

			 has occurred, the Secretary of Labor may order the person who committed the

			 violation to provide compensatory damages to the complainant.

					(C)Costs and

			 expensesIf an order is issued under this paragraph, the

			 Secretary of Labor, at the request of the complainant, shall assess against the

			 person against whom the order is issued a sum equal to the aggregate amount of

			 all costs and expenses (including attorneys’ and expert witness fees)

			 reasonably incurred by the complainant for, or in connection with, the bringing

			 of the complaint upon which the order was issued, as determined by the

			 Secretary of Labor.

					(D)Required

			 findingThe Secretary of Labor may determine that a violation of

			 subsection (a) has occurred only if the complainant has demonstrated that any

			 conduct described in paragraphs (1) through (6) of subsection (a) was a

			 contributing factor in the unfavorable personnel action alleged in the

			 complaint.

					(c)Dismissal

				(1)In

			 generalThe Secretary of Labor shall dismiss a complaint filed

			 under subsection (b)(1), and shall not conduct the investigation required under

			 subsection (b)(2), if the complainant has failed to make a prima facie showing

			 that any conduct described in paragraphs (1) through (6) of subsection (a) was

			 a contributing factor in the unfavorable personnel action alleged in the

			 complaint.

				(2)Other basis for

			 actionNotwithstanding a finding by the Secretary of Labor that

			 the complainant has made the showing required by paragraph (1), the Secretary

			 of Labor shall dismiss a complaint filed under subsection (b)(1), and shall not

			 conduct the investigation required under subsection (b)(2), if the employer

			 demonstrates, by clear and convincing evidence, that the employer would have

			 taken the same unfavorable personnel action in the absence of the conduct

			 described in paragraph (1) of this subsection.

				(d)District court

			 reviewIf, by the date that is 1 year after the date on which a

			 complaint was filed under subsection (b)(1), the Secretary of Labor has not

			 issued a final decision regarding the complaint and there is no showing that

			 the delay is due to the bad faith of the complainant, the complainant may bring

			 an action at law or equity for de novo review in an appropriate United States

			 district court, which shall have jurisdiction over such an action without

			 regard to the amount in controversy.

			(e)Review by court

			 of appeals

				(1)In

			 generalAny person adversely affected or aggrieved by an order

			 issued under subsection (b) or (c) may obtain review of the order in the United

			 States court of appeals for the circuit in which the violation alleged in the

			 complaint occurred.

				(2)TimingA

			 petition for review under paragraph (1) shall be filed not later than 60 days

			 after the date on which the order described in paragraph (1) is issued.

				(3)ProceduresThe

			 procedures under chapter 7 of title 5, United States Code shall apply to any

			 review under this subsection.

				(4)StaysUnless

			 ordered by the court, the commencement of proceedings under this subsection

			 shall not operate as a stay of the order of the Secretary of Labor.

				(5)ExclusivityAn

			 order of the Secretary of Labor with respect to which review could have been

			 obtained under paragraph (1) shall not be the subject of judicial review in any

			 criminal or other civil proceeding.

				(f)Enforcement

				(1)By the

			 Secretary of Labor

					(A)In

			 generalIf a person has failed to comply with an order issued

			 under subsection (b)(2)(C), the Secretary of Labor may file a civil action in

			 the United States district court for the district in which the violation

			 occurred to enforce the order.

					(B)Scope of

			 reliefIn an action brought under this paragraph, the United

			 States district court may grant all appropriate relief, including injunctive

			 relief, compensatory and exemplary damages.

					(2)Other

			 enforcement

					(A)In

			 generalNot earlier than the date that is 90 days after an order

			 was issued under subsection (b)(2)(C), any person on whose behalf the order was

			 issued may commence a civil action against the person to whom the order was

			 issued in any appropriate United States district court to require compliance

			 with the order.

					(B)JurisdictionThe

			 United States district court shall have jurisdiction, without regard to the

			 amount in controversy or the citizenship of the parties, to enforce an order

			 described in subparagraph (A).

					(C)Scope of

			 reliefIn an action brought under this paragraph, the United

			 States district court may award costs of litigation (including reasonable

			 attorney and expert witness fees).

					(3)MandamusAny

			 nondiscretionary duty imposed under this section shall be enforceable in a

			 mandamus proceeding under section 1361 of title 28, United States Code.

				(g)Deliberate

			 violationsSubsection (b)(1) shall not apply with respect to any

			 employee who, acting without direction from the employer of such employee,

			 deliberately causes a violation of any requirement of this Act.

			(h)NonpreemptionNothing

			 in this section expands, preempts, diminishes, or otherwise affects any right

			 otherwise available to an employee under Federal, State, or local law or any

			 collective bargaining agreement to redress the discharge of such employee or

			 other discriminatory action taken by the employer against such employee.

			(i)Whistleblower

			 information

				(1)DHSThe

			 Secretary, in consultation with the Secretary of Labor, shall establish and

			 publicize information regarding mechanisms (including a hotline and a website)

			 through which any person (including an employee, individual residing near a

			 stationary source, first responder, and local official) may report an alleged

			 violation of this Act, a threat to the health or safety of the public relating

			 to chemical security or the improper release of any harmful chemical, or other

			 such information.

				(2) Posting

			 requirementThe provisions of this section shall be prominently

			 posted in any place of employment to which this Act applies.

				(j)Investigation

			 of allegations

				(1)In

			 generalThe Secretary shall not delay taking appropriate action

			 with respect to an allegation of a substantial safety hazard on the basis

			 of—

					(A)the filing of a

			 complaint under subsection (b)(1) arising from the allegation; or

					(B)any investigation

			 by the Secretary of Labor, or other action, under this subsection in response

			 to a complaint under subsection (b)(1).

					(2)Effect of

			 determinationA determination by the Secretary of Labor under

			 this section that a violation of subsection (a) has not occurred shall not be

			 considered by the Secretary in determining whether a substantial safety hazard

			 exists.

				15.Regulations

			(a)Coordination

			 with existing lawIn

			 promulgating regulations and establishing enforcement procedures under this

			 Act, the Secretary, in consultation with the Administrator, shall, to the

			 extent practicable and to the extent such requirements meet or exceed the

			 requirements of this Act, minimize duplication of the requirements for risk

			 assessments and response plans under chapter 701 of title 46, United States

			 Code (commonly known as the Maritime Transportation Security

			 Act), the Clean Air Act (42 U.S.C. 7401 et seq.), and other Federal

			 law.

			(b)Promulgation of

			 additional regulationsIn

			 addition to any regulations required under this Act, the Secretary and the

			 Administrator may promulgate such regulations as are necessary to carry out

			 this Act.

			16.No effect on

			 requirements under other law or agreementsNothing in this Act affects any duty or

			 other requirement imposed under any other Federal, State, or local law or any

			 collective bargaining agreement.

		17.Authorization

			 of appropriationsThere are

			 authorized to be appropriated to the Secretary and the Administrator such sums

			 as are necessary to carry out this Act, to remain available until

			 expended.

		

